Exhibit 10.1
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”) is made as of July 31, 2014  (the
“Funding Date”) by and among CLR ROASTERS, LLC, a Florida limited liability
company ("CLR Roasters" or “Pledgor”) YOUNGEVITY INTERNATIONAL, INC, a Delaware
corporation (the “Company” or "Debtor"); and THE PURCHASERS LISTED ON EXHIBIT A
(individually the "Secured Party" and collectively, the “Secured Parties”) TO
THAT CERTAIN NOTE PURCHASE AGREEMENT DATED AS OF JULY 31, 2014 BETWEEN THE
COMPANY AND THE SECURED PARTIES (the "Purchase Agreement").
 
 
RECITALS
 
A. The Secured Parties and Debtor have entered into the Purchase Agreement.
 
B. The Pledgor is entering into this Agreement in order to further induce the
Secured Parties to enter into the Purchase Agreement.
 
C. On the Funding Date, the Secured Parties have purchased Notes (the "Notes")
in an amount of up to $5,000,000 from the Company (the “Loan”).
 
D.           Stephan Wallach has agreed to personally and unconditionally
guaranty the Company's obligations under the Notes and this Agreement
(collectively, the “Obligations”) pursuant to a guaranty agreement dated as of
the Funding Date (the “Guaranty Agreement”).
 
E.           As collateral to secure payment and performance of the Obligations
set forth in the Purchase Agreement, the Note and the Guaranty Agreement, the
Company and Pledgor have entered into this Agreement and Pledgor has granted to
the Secured Party a Lien and security interest in and to all of the Collateral
(as defined below).
 
F.           Unless otherwise expressly defined in this Agreement, all
capitalized terms when used herein, shall have the same meanings defined in the
Purchase Agreement.
 
G.           The Recitals shall be deemed to be an integral part of this
Agreement as though more fully set forth at length in the body of this
Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Grant of Security Interest.  To secure the full and timely performance of all
of Debtor’s Obligations and liabilities to the Secured Parties pursuant to
Purchase Agreement, the Note, the Guaranty Agreement and the Transaction
Documents, Pledgor hereby unconditionally and irrevocably pledges, grants and
hypothecates to the Secured Parties a continuing Lien and security interest (the
“Security Interest”) in and to all of the property described on Exhibit “A” to
this Agreement, which is incorporated into this Agreement, and all products and
proceeds thereof (the “Collateral”).
 
2. Priority of Security Interest. The Secured Party, Debtor and Pledgor each
acknowledge and agree that:
 
(a)  the Security Interest granted by Pledgor in the Collateral owned by Pledgor
pursuant to this Agreement represents a priority lien and Security Interest in
such Collateral, subject and subordinated only to the Senior Collateral
described on Exhibit “A” relating to the prior first Lien and security interest
of Crestmark on the Crestmark Receivables and of Bank of America Leasing &
Capital, LLC (the “First Lien”); and

 
-1-

--------------------------------------------------------------------------------

 



(b) upon the occurrence and continuation of either (i) an Event of Default under
the Purchase Agreement, the Notes or any of the Transaction Documents or
hereunder, or (ii) an event of default in respect of the First Lien, the Secured
Party may exercise any of its rights and remedies with respect to the Collateral
owned by Pledgor or the Security Interest granted by Pledgor hereunder, all as
provided in this Agreement.
 
3. Representations and Covenants.
 
(a) Other Liens.  Pledgor owns all rights, title and interest in the respective
Collateral (or has appropriate rights to use in the case of property subject to
leases, licenses or similar arrangements in which Pledgor is the licensee or
lessee) and, except for the First Lien, Liens in favor of the Secured Party or
other Permitted Liens as defined in the Purchase Agreement, Pledgor will not
permit its Collateral to be subject to any adverse lien, security interest or
encumbrance (other than Permitted Liens), and Pledgor will defend its Collateral
against the claims and demands of all persons at any time claiming the same or
any interest therein.  Except as disclosed to the Secured Party, no financing
statements covering any Collateral or any proceeds thereof are on file in any
public office.
 
(b) This Agreement creates in favor of the Secured Party a valid security
interest in the Collateral, subject only to the First Lien and Permitted Liens
(as defined in the Purchase Agreement) securing the payment and performance of
the Obligations.  Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral, which may
be perfected by filing Uniform Commercial Code (“UCC”) financing statements and
other filings, if any, as may be required under the laws of the United States
(together with the UCC, the “Required Filings”) in order to perfect a Security
Interest, shall have been duly perfected.  Without limiting the generality of
the foregoing, except for the Required Filings and subject to the requirements
of the laws of Nicaragua, no consent of any third parties and no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for: (i) the execution, delivery and
performance of this Agreement; (ii) the creation or perfection of the Security
Interests in the United States created hereunder in the Collateral; or (iii) the
enforcement of the rights of the Secured Party hereunder.
 
(c) Filing Authorization. Pledgor hereby authorizes the Secured Party, as the
agent and attorney-in-fact for Pledgor to file one or more financing statements
under the UCC and all other Required Filings, as well as any filings required to
be made in any other jurisdiction, with respect to the Security Interests, with
the proper filing and recording agencies in any jurisdiction deemed proper by
it.
 
(d) Further Documentation.  At any time and from time to time, at the sole
expense of Pledgor, Pledgor will promptly and duly execute and deliver such
further instruments and documents and take such further action as the Secured
Party may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.  The
undersigned Pledgor hereby authorizes Secured Party to file with the appropriate
filing office, now or hereafter from time to time, financing statements,
continuation statements and amendments thereto, naming the undersigned as
Pledgor and covering all of the Collateral of Pledgor, including but not limited
to any specific listing, identification or type of all or any portion of the
assets of the undersigned.  The Secured Party shall provide Pledgor with a copy
of any such filing. The undersigned acknowledges and agrees, by evidence of its
signature below, that this authorization is sufficient to satisfy the
requirements of Revised Article 9 of the Uniform Commercial Code and the laws of
all other jurisdictions in which Required Filings are to be made.
 
(e) Indemnification.  Pledgor agrees to defend, indemnify and hold harmless
Secured Party against any and all liabilities, costs and expenses (including,
without limitation, all reasonable legal fees and expenses): (i) with respect
to, or resulting from, any delay in paying any and all excise, sales or other
taxes which may be payable or are determined to be payable with respect to any
of the Collateral; (ii) with respect to, or resulting from, any breach of any
law, rule, regulation or order of any governmental authority applicable to any
of the Collateral; or (iii) in connection with a breach of any of the
transactions contemplated by this Agreement; provided, however, that this
indemnification shall not extend to any damages caused by the gross negligence
or willful misconduct of the Secured Party.
 
(f) Change of Jurisdiction of Organization; Relocation of Business or
Collateral.  Pledgor shall not change its jurisdiction of organization, relocate
its chief executive office, principal place of business or its records or allow
the relocation of any Collateral (unless such relocation is in the ordinary
course of business) without thirty (30) days prior written notice to the Secured
Party.

 
-2-

--------------------------------------------------------------------------------

 


(g)           Limitations on Modifications of Accounts, Etc.  Upon the
occurrence and during the continuation of any Event of Default (as defined in
the Purchase Agreement or Notes), Pledgor shall not, without the Secured Party’s
prior written consent, grant any extension of the time of payment of any of the
accounts, chattel paper, instruments or amounts due under any contract or
document, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any person liable for the payment thereof,
or allow any credit or discount whatsoever thereon other than trade discounts
and rebates or payment extensions granted in the ordinary course of Pledgor’s
business.
 
(h) Insurance.  Pledgor shall maintain insurance policies insuring the
Collateral against loss or damage from such risks and in such amounts and forms
and with such companies as are customarily maintained by businesses of similar
type and size to Pledgor.
 
(i) Authority.  Pledgor has all requisite corporate or other powers and
authority to execute this Agreement and to perform all of its obligations
hereunder, and this Agreement has been duly executed and delivered by Pledgor
and constitutes the legal, valid and binding obligation of Pledgor, enforceable
in accordance with its terms.  The execution, delivery and performance by
Pledgor of this Agreement have been duly authorized by all necessary corporate
action and do not (i) require any authorization, consent or approval by any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign; (ii) violate any provision of any law, rule or regulation
or of any order, writ, injunction or decree presently in effect, having
applicability to Pledgor or the articles of incorporation or by-laws of Pledgor;
or (iii) result in a breach of or constitute a default under any material
indenture, Loan or credit agreement or any other agreement, lease or instrument
to which Pledgor is a party or by which it or its properties may be bound or
affected.
 
(j) Defense of Intellectual Property.  Debtor and Pledgor shall (i) use
commercially reasonable efforts to protect, defend and maintain the validity and
enforceability of its material copyrights, patents, trademarks and trade
secrets; (ii) use commercially reasonable efforts to detect infringements of its
copyrights, patents, trademarks and trade secrets and promptly advise Secured
Party in writing of material infringements detected; and (iii) not allow any
copyrights, patents, trademarks or trade secrets material to Pledgor’s
businesses to be abandoned, forfeited or dedicated to the public domain without
the written consent of Secured Party.
 
(k) Maintenance of Records.  Pledgor will keep and maintain at its own cost and
expense satisfactory and complete records of the Collateral and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Party at least thirty (30) days prior to such relocation (i) written
notice of such relocation and the new location thereof; and (ii) evidence that
appropriate financing statements under the UCC and other Required Filings have
been filed and recorded and other steps have been taken to create in favor of
the Secured Party, a valid, perfected and continuing perfected first priority
lien in the Collateral.
 
(l) Inspection Rights.  Secured Party will have full access during normal
business hours, and upon reasonable prior notice, to all of the books,
correspondence and other records of Pledgor relating to the Collateral, and
Secured Party or their representatives may examine such records and make
photocopies or otherwise take extracts from such records, subject to Pledgor’s
reasonable confidentiality requirements.  Pledgor agrees to render to Secured
Party, at the expense of Pledgor, such clerical and other assistance as may be
reasonably requested with regard to the exercise of its rights pursuant to this
paragraph.
 
(m) Compliance with Laws, Etc.  Pledgor shall comply in all material respects
with all laws, rules, regulations and orders of any governmental authority
applicable to any part of the Collateral or to the operation of Pledgor’s
businesses; provided, however, that Pledgor may contest any such law, rule,
regulation or order in any reasonable manner which does not, in the reasonable
opinion of Pledgor, adversely affect Secured Party’s rights or the priority of
its liens on the Collateral.
 

 
-3-

--------------------------------------------------------------------------------

 


(n) Payment of Obligations.  Pledgor shall pay before delinquency all
obligations associated with the Collateral, including license fees, taxes,
assessments and governmental charges or levies imposed upon the Collateral or
with respect to any of its income or profits derived from the Collateral; as
well as all claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if (i) the validity or amount of such charge is
being contested in good faith by appropriate proceedings; (ii) such proceedings
do not involve any material danger of the sale, forfeiture or loss of any of the
Collateral or any interest in the Collateral; and (iii) such charge is
adequately reserved against on the books of Pledgor in accordance with generally
accepted accounting principles.  The obligation of the Company to repay the Loan
evidenced by the Note, together with all interest accrued thereon, is absolute
and unconditional, and there exists no right of set off or recoupment,
counterclaim or defense of any nature whatsoever to payment of the Loan.
 
(o) Limitations on Liens on Collateral.  Except for the First Lien and Permitted
Liens, Pledgor shall not create, incur or permit to exist, any liens on the
Collateral outside the scope of this Agreement other than purchase money liens,
liens incurred in the ordinary course of business, liens for taxes not yet
delinquent or which are being contested in good faith , any lien on any real or
personal property at the time it is acquired, any lien renewing any of the
foregoing, and shall defend the Collateral against, and shall take such other
action as is necessary to remove, any lien or claim on or to the Collateral, and
shall defend the rights, title and interest of Secured Party in and to any of
the Collateral against the claims and demands of all other persons.  Any prior
security interest and lien granted by Pledgor to Secured Party in connection
with the Collateral shall remain in full force and effect, and Secured Party
shall continue to have a first-priority, perfected security interest in and lien
upon the collateral described therein.
 
(p) Limitations on Dispositions of Collateral.  Pledgor shall not sell,
transfer, lease or otherwise dispose of a material portion of the Collateral, or
offer or contract to do so without the written consent of Secured Party;
provided, however, that Pledgor will be allowed to (i) sell its inventories in
the ordinary course of business) sell and grant non-exclusive licenses to its
products, intellectual property and related documentation in the ordinary course
of business; and (iii) dispose of obsolete or worn out inventory.
 
(q) Good Standing. Commencing on a date which shall be not more than thirty (30)
days from the date of this Agreement, Pledgor shall be and at all times preserve
and keep in full force and effect its valid existence and good standing and any
rights and franchises material to its business.
 
(r) Inventory. Except in the ordinary course of business and pursuant to the
First Lien, Pledgor may not consign any of its inventory or sell any of its
inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale without the consent of the Secured Party which shall
not be unreasonably withheld or delayed.
 
(s) Offices. Pledgor may not relocate its chief executive office to a new
location without providing thirty (30) days prior written notification thereof
to the Secured Party and so long as, at the time of such written notification,
Pledgor provides any financing statements or fixture filings necessary to
perfect and continue the perfection of the Security Interests granted and
evidenced by this Agreement.
 
(t) Certificates. At any time and from time to time that any Collateral consists
of instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
Pledgor shall deliver such Collateral to the Agent.
 
(u) Tangible Chattel. Pledgor shall cause all tangible chattel paper
constituting Collateral to be delivered to the Secured Party, or, if such
delivery is not possible, then to cause such tangible chattel paper to contain a
legend noting that it is subject to the security interest created by this
Agreement.  To the extent that any Collateral consists of electronic chattel
paper, Pledgor shall cause the underlying chattel paper to be “marked” within
the meaning of Section 9-105 of the UCC (or successor section thereto).

 

 
-4-

--------------------------------------------------------------------------------

 


(v) Letter-of-Credit. To the extent that any Collateral consists of
letter-of-credit rights other than the First Lien or Permitted Liens, Pledgor
shall cause the issuer of each underlying letter of credit to consent to an
assignment of the proceeds thereof to the Secured Party.
 
(w) Third Party. To the extent that any Collateral is in the possession of any
third party, Pledgor shall join with the Secured Party in notifying such third
party of the Secured Party’ security interest in such Collateral and shall use
its best efforts to obtain an acknowledgement and agreement from such third
party with respect to the Collateral, in form and substance reasonably
satisfactory to the Secured Party.
 
(x) Tort Claims. If Pledgor shall at any time hold or acquire a commercial tort
claim, Pledgor shall promptly notify the Secured Party in a writing signed by
Pledgor of the particulars thereof and grant to the Secured Party in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Agent.
 
(y) Further Identification of Collateral.  Pledgor has full rights, title and
interest in and to all identified Collateral listed on Exhibit “A”. Pledgor
shall furnish to Secured Party from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Secured Party may reasonably request, all in
reasonable detail.
 
(x)           Keepwell Agreement. Debtor acknowledges and confirms the
obligations of Pledgor, its wholly-owned subsidiary, pursuant to this
Agreement.  While the Notes, the Loan and any of the Obligations are
outstanding, Debtor shall use its best efforts to take all actions as shall be
necessary to enable Pledgor to perform its obligations pursuant to this
Agreement and shall not enter into any agreement the terms of which would
restrict or impair the ability of the Pledgor or Debtor to perform its
obligations under this Agreement.
 
4. Secured Party’s Appointment as Attorney-in-Fact.
 
(a) Powers.  Pledgor and Secured Party hereby appoint the officers or agents of
Secured Party (each an “Agent”) to act on behalf of Secured Party, with full
power of substitution, as its attorney-in-fact with full irrevocable power and
authority in the place of Pledgor and in the name of Pledgor or in its own name,
so long as an Event of Default has occurred and is continuing, for the purpose
of carrying out the terms of this Agreement, to take any and all appropriate
action and to execute any instrument which may be necessary or desirable to
accomplish the purposes of this Agreement.  Without limiting the foregoing, so
long as an Event of Default has occurred and is continuing, Secured Party, in
its discretion, will have the right, without notice to, or the consent of
Pledgor, to do any of the following on behalf of Pledgor:
 
(i) to pay or discharge any obligations in connection with the Collateral,
including license fees and taxes or liens levied or placed on or threatened
against the Collateral;
 
(ii) to direct any party liable for any payment under any of the Collateral to
make payment of any and all amounts due or to become due thereunder directly to
Secured Party or as Secured Party directs;
 
(iii) to ask for or demand, collect and receive payment of and receipt for any
payments due or to become due at any time in respect of or arising out of any
Collateral;
 
(iv) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to enforce any right in respect of
any Collateral;
 
(v) to defend any suit, action or proceeding brought against any Pledgor with
respect to any Collateral;
 
(vi) to settle, compromise or adjust any suit, action or proceeding described in
subsection (v) above and, to give such discharges or releases in connection
therewith as Secured Party may deem appropriate;
 

 
-5-

--------------------------------------------------------------------------------

 


(vii) to assign any license or patent right included in the Collateral of a
Pledgor (along with the goodwill of the business to which any such license or
patent right pertains), throughout the world for such term or terms, on such
conditions and in such manner as Secured Party in their sole discretion
determine;
 
(viii) to sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral and to take, at Secured Party’s option
and Pledgor’s expense, any actions which Secured Party deem necessary to
protect, preserve or realize upon the Collateral and Secured Party’s liens on
the Collateral and to carry out the intent of this Agreement, in each case to
the same extent as if Secured Party were the absolute owners of the Collateral
for all purposes;
 
(ix) to exercise the voting and other consensual rights which it would otherwise
be entitled to exercise and all rights of Pledgor to receive the dividends and
interests which it would otherwise be authorized to receive and retain, shall
cease.  Upon such notice, Agent shall have the right to receive, for the benefit
of the Secured Party, any interest, cash dividends or other payments on the
Collateral and, at the option of Agent, to exercise in such Agent’s discretion
all voting rights pertaining thereto.  Without limiting the generality of the
foregoing, Agent shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as it were the sole and absolute owner
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral of Pledgor or any of its direct or indirect
subsidiaries;
 
(x) to operate the Business of Debtor using the Collateral, and shall have the
right to assign, sell, lease or otherwise dispose of and deliver all or any part
of the Collateral, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Agent may deem commercially
reasonable, all without (except as shall be required by applicable statute and
cannot be waived) advertisement or demand upon or notice to any Debtor or right
of redemption of a Pledgor, which are hereby expressly waived.  Upon each such
sale, lease, assignment or other transfer of Collateral, the Secured Party, may,
unless prohibited by applicable law which cannot be waived, purchase all or any
part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of any Pledgor, which are hereby waived
and released;
 
(xi) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral; and
 
(xii) to notify Pledgor and any obligors under instruments or accounts to make
payments directly to the Agent, on behalf of the Secured Party, and to enforce
Pledgor’s rights against such account Pledgor and obligors.
 
Pledgor hereby ratifies whatever actions Secured Party lawfully does or causes
to be done in accordance with this Section 3.  This power of attorney will be a
power coupled with an interest and will be irrevocable.
 
(b) No Duty on Secured Party’s Part.  The powers conferred on Secured Party by
this Section 3 are solely to protect Secured Party’s interest in the Collateral
and do not impose any duty upon it to exercise any such powers.  Secured Party
will be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither Secured Party nor any of their
officers, directors, employees or agents will, in the absence of willful
misconduct or gross negligence, be responsible to Pledgor for any act or failure
to act pursuant to this Section 3.
 

 
-6-

--------------------------------------------------------------------------------

 


(c) Application of Proceeds. The proceeds of any sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied: (i)
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like (including, without limitation, any taxes, fees
and other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Agent in enforcing the
Secured Party’ rights hereunder and in connection with collecting, storing and
disposing of the Collateral; (ii) second, to retire all senior Indebtedness
secured by the First Lien and Senior Collateral; and (iii) then to satisfaction
of the Obligations pro rata among the Secured Parties (based on then-outstanding
principal amounts of the Notes at the time of any such determination), and to
the payment of any other amounts required by applicable law, after which the
Secured Party shall pay to Pledgor any surplus proceeds.
 
(d) Liability for Deficiency. Upon the sale, license or other disposition of the
Collateral, the proceeds thereof are insufficient to pay all amounts to which
the Secured Party are legally entitled, Debtor will be liable for the
deficiency, together with interest thereon, at the Default Rate set forth in the
Notes or the lesser amount permitted by applicable law (the “Default Rate”), and
the reasonable fees of any attorneys employed by the Secured Party to collect
such deficiency.  To the extent permitted by applicable law, Pledgor and Debtor
waive all claims, damages and demands against the Secured Party arising out of
the repossession, removal, retention or sale of the Collateral, unless due
solely to the gross negligence or willful misconduct of the Secured Party as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction.
 
5. Duty To Hold In Trust. Upon the occurrence of any Event of Default and at any
time thereafter, Pledgor shall, upon receipt of any revenue, income, dividend,
interest or other sums subject to the Security Interests, whether payable
pursuant to the Notes or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Parties and shall forthwith endorse and
transfer any such sums or instruments, or both, in accordance with the
provisions of Section 4(c) above and if any amounts are remaining  to the
Secured Parties, pro rata in proportion to their respective then-currently
outstanding principal amount of Note for application to the satisfaction of the
Obligations.
 
6. Expenses Incurred by Secured Party.  If Pledgor fail to perform or comply
with any of its agreements or covenants contained in this Agreement, and Secured
Party performs or complies, or otherwise causes performance or compliance, with
such agreement or covenant in accordance with the terms of this Agreement, then
the reasonable expenses of Secured Party incurred in connection with such
performance or compliance will be payable by Pledgor to the Secured Parties on
demand and will constitute Obligations secured by this Agreement.
 
7. Remedies.  If an Event of Default has occurred and is continuing, Secured
Party may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement relating to the
Obligations, all rights and remedies of a Secured Party under the New York
Uniform Commercial Code, as amended from time to time (the “Code”).  Without
limiting the foregoing, in such circumstances, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law) to or upon Pledgor or any other person (all of which
demands, defenses, advertisements and notices are hereby waived), Secured Party
may collect, receive, appropriate and realize upon any or all of the Collateral
and/or may sell, lease, assign, give an option or options to purchase or
otherwise dispose of and deliver any or all of the Collateral (or contract to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of Secured Party or elsewhere
upon such terms and conditions as Secured Party may deem advisable, for cash or
on credit or for future delivery without assumption of any credit risk.  Secured
Party will have the right upon any such public sale or sales and, to the extent
permitted by law, upon any such private sale or sales, to purchase all or any
part of the Collateral so sold, free of any right or equity of redemption in
Pledgor, which right or equity is hereby waived or released.  Subject to the
provisions of Section 4(c), Secured Party will apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable expenses incurred therein or in connection with the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of Secured Party under this Agreement (including,
without limitation, reasonable attorneys’ fees and expenses) to the payment in
whole or in part of the Obligations, in such order as Secured Party may elect,
and only after such application and after the payment by Secured Party of any
other amount required by any provision of law, need Secured Party account for
the surplus, if any, to Pledgor.  To the extent permitted by applicable law,
Pledgor waives all claims, damage and demands it may acquire against Secured
Party arising out of the exercise by Secured Party of any of its rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
is required by law, such notice will be deemed reasonable and proper if given at
least ten (10) days before such sale or other disposition.  Pledgor will remain
liable for any deficiency of Pledgor if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations and the
reasonable fees and disbursements of any attorneys employed by Secured Party to
collect such deficiency.

 
-7-

--------------------------------------------------------------------------------

 


8. Limitation on Duties Regarding Preservation of Collateral.  The sole duty of
Secured Party with respect to the custody, safekeeping and preservation of the
Collateral, under the appropriate Code section or otherwise, will be to deal
with it in the same manner as Secured Party deals with similar property for its
own account.  Neither Secured Party nor any of its employees, affiliates or
agents will be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or will be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Pledgor or otherwise.
 
9. Powers Coupled with an Interest.  All authorizations and agencies contained
in this Agreement with respect the Collateral are irrevocable and powers coupled
with an interest.
 
10. No Waiver; Cumulative Remedies.  Secured Party will not by any act (except
by a written instrument pursuant to Section 11(a) hereof) of delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default under the Note or in any breach of
any of the terms and conditions of this Agreement.  No failure to exercise, nor
any delay in exercising, on the part of Secured Party, any right, power or
privilege hereunder will operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder will preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by Secured Party of any right or remedy under this
Agreement on any one occasion will not be construed as a bar to any right or
remedy that Secured Party would otherwise have on any subsequent occasion.  The
rights and remedies provided in this Agreement are cumulative, may be exercised
singly or concurrently and are not exclusive of any rights or remedies provided
by law.
 
11. Miscellaneous.
 
(a) Amendments and Waivers.  Any term of this Agreement may only be amended by
prior written consent of Pledgor and the Majority Holders, as defined in the
Purchase Agreement.  Any amendment or waiver effected in accordance with this
Section 11(a) will be binding upon all of the parties hereto and their
respective successors and assigns.
 
(b) Transfer; Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of Pledgor and Secured Party, and their respective
successors or assigns.  Pledgor may not assign any of its/his rights or delegate
any of its/his duties under this Agreement.
 
(c) Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of New York without regard to the laws
that might be applicable under conflicts of laws principles.
 
(d) Counterparts.  This Agreement may be executed in any number of counterparts
(including by facsimile), each of which will be an original, but all of which
together will constitute one instrument.
 
(e) Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
(f) Notices.  All notices, requests and demands to or upon the Secured Party or
Pledgor hereunder shall be effected in the manner provided for in the Purchase
Agreement.


 
(g) Term. This Agreement shall terminate on the date on which all payments under
the Notes have been indefeasibly satisfied in full and all other Obligations
have been satisfied in full or discharged (through cash payment or conversion);
provided, however, that all indemnities of the Notes contained in this Agreement
shall survive and remain operative and in full force and effect regardless of
the termination of this Agreement.
 
(h) Severability.  In the event that any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such provision(s) shall be ineffective only to the
extent of such invalidity, illegality or unenforceability without invalidating
the remainder of such provision or the remaining provisions of this Agreement
and such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, which shall remain in full force and effect.
 

 
-8-

--------------------------------------------------------------------------------

 


(i) Entire Agreement.  This Agreement and the other documents evidencing,
securing, or relating to the Notes constitute the entire understanding and
agreement between the parties with regard to the subjects hereof and thereof and
supersede all prior agreements, representations and undertakings of the parties,
whether oral or written, with respect to such subject matter.
 


 


 
Signature pages follow



 
-9-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
duly executed and delivered as of the date first above written.


 
SECURED PARTY:
 
_______________________
 
 
By:_____________________
Name:
Title:





 

The Secured Parties have executed a Note Purchase Agreement with the Company
which provides, among other things, that by executing the Note Purchase
Agreement, each Purchaser is deemed to have executed this Agreement in all
respects and is bound to purchase the Units set forth in the Note Purchase
Agreement.
 
 

 
DEBTOR:
 
 
YOUNGEVITY INTERNATIONAL, INC.


By:_____________________
Name: Stephan Wallach
Title: CEO
 
 
PLEDGOR:
 
CLR ROASTERS, LLC


By:_____________________
Name: Dave Briskie
Title: Manager
       

 
 

 
-10-

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
DESCRIPTION OF COLLATERAL
 
"Collateral” means the collateral in which the Secured Party are granted a
security interest by this Agreement and which shall include the following
personal property of Pledgor, whether presently owned or existing or hereafter
acquired or coming into existence, wherever situated, and all additions and
accessions thereto and all substitutions and replacements thereof, and all
proceeds, products and accounts thereof, including, without limitation, all
proceeds from the sale or transfer of the Collateral and of insurance covering
the same and of any tort claims in connection therewith:
 
(i) all non-encumbered assets of CLR Roasters and assets related to CLR
Roasters' Nicaragua operations, including any and all non-encumbered property,
plant and equipment at the La Pita Processing facility and El Paraiso Coffee
Plantation, including, without limitation, all machinery, fixtures, vehicles
(including motor vehicles and trailers), any interest in any of the foregoing,
and all attachments, accessories, accessions, replacements, substitutions,
additions and improvements to any of the foregoing;
 
(ii)  subject only to the Senior Collateral described herein, inventory,
including, without limitation, all merchandise, raw materials, parts, supplies,
all documents of title representing any of the foregoing, packing and shipping
materials, work in process and finished products including such inventory as is
temporarily out of Pledgor’s custody or possession or in transit and including
any returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above;
 
(iii) all contract rights (including license rights and option rights) and
general intangibles (including payment intangibles);
 
(iv) all intellectual property rights, accounts, contract rights, royalties,
license rights and all other forms of obligations owing to Pledgor and arising
out of the sale or lease of goods, the licensing of technology or other
intellectual property rights or the rendering of services by Pledgor, whether or
not earned by performance, and any and all credit insurance, guaranties, and
other security therefor, as well as all merchandise returned to or reclaimed by
Pledgor;
 
(v) all of Pledgor’s books, records and data relating to any of the foregoing in
any form whatsoever and any and all claims, rights and interests in any of the
above and all substitutions therefore, additions and accessions thereto and
proceeds thereof;
 
(vi) all rights, remedies, powers and/or privileges of Pledgor with respect to
any of the foregoing; and
 
(vii) all of Pledgor’s right, title and interest in and to the El Paraisito
Coffee Plantation, if and when Pledgor exercises its purchase option
 
(viii) any and all proceeds and products of the foregoing, including, all money,
accounts, general intangibles, deposit accounts, documents, instruments,
letter-of-credit rights, investment property, chattel paper, goods, insurance
proceeds and any other tangible or intangible property received upon the sale or
disposition of any of the foregoing; provided that, to the extent that the
provisions of any contract, license or agreement expressly prohibit (which
prohibition is enforceable under applicable law) the assignment thereof and the
grant of a security interest therein, Pledgor’s rights in such contract, license
or agreement shall be excluded from the foregoing assignment and grant for so
long as such prohibition continues, it being understood that upon request of
Secured Party, Pledgor shall in good faith use commercially reasonable efforts
to obtain consent for the creation of a security interest in favor of Secured
Party in Pledgor’s rights under such contract, license or agreement.
 
 
-11-

--------------------------------------------------------------------------------

 


“Senior Collateral” means the:


(i)           receivables and inventory securing the factoring line created by
that certain Factoring Agreement (the "Crestmark Factoring Agreement") between
CLR Roasters, LLC, a Florida limited liability company ("CLR Roasters") and
Crestmark Bank, a Michigan banking corporation ("Crestmark") dated as of
February 12, 2010, as amended on April 6, 2011 (such receivables being referred
to as the "Crestmark Receivables");


(ii)           the assets securing the Bank of America Leasing & Capital, LLC
lien; and
 
 
(iii)           the assets securing any successor or any replacement of such
factoring line or leasing agreement; provided, however, that the terms of any
such replacement financing shall be on terms no less favorable to the Pledgor as
those presently in place. Without limiting the generality of the foregoing, the
“Collateral” shall include all investment property and general intangibles
respecting ownership and/or other equity interests in each subsidiary of
Pledgor, including, without limitation, any shares of capital stock and/or other
equity interests listed on Schedule A hereto (as the same may be modified from
time to time pursuant to the terms hereof) of any other shares of capital stock
and/or other equity interests of any other direct or indirect subsidiary of any
Pledgors obtained in the future, and, in each case, all certificates
representing such shares and/or equity interests and, in each case, all rights,
options, warrants, stock, other securities and/or equity interests that may
hereafter be received, receivable or distributed in respect of, or exchanged
for, any of the foregoing and all rights arising under or in connection with the
foregoing, including, but not limited to, all dividends, interest and cash.

